Citation Nr: 1118619	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to October 1987 and from January 1991 to August 1991 with additional service in the Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


FINDING OF FACT

The Veteran's pre-existing flat feet did not increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral flatfoot have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2006.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained a medical opinion as to the severity of the flat feet, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board notes that new evidence, specifically VA treatment records and Social Security Administration (SSA) records, was received after the statement of the case and the claim was not subsequently readjudicated.  Review of the evidence indicates that the "new" evidence is not pertinent to the claims decided herein, however.  38 C.F.R. §§ 19.37, 20.1304.  Thus, readjudication is not needed.  

The Board further notes the Veteran's contention that the examination was not adequate.  Nevertheless, the Board finds the examination is adequate for adjudicative purposes.  The examination record documents that the examiner performed the appropriate testing, recorded the results, elicited a medical history from the Veteran, and provided an opinion as to the severity of the condition based on these results and the Veteran's history.  The Board acknowledges that the examiner did not review the claims file.  The Board finds that the lack of such review is not prejudicial, however, as review of the claims file, in this case, would provide no additional information as to the current status of the Veteran's flat feet:  with the exception of the examination record, the post-service medical evidence is silent as to the Veteran's flat feet.  Thus, the Board finds the examination and determination as to the severity of the flat feet are adequate for adjudicative purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



Service Connection

The March 1983 entrance examination reports a finding of pes planus (flat feet).  August 1983 service treatment records reflect the Veteran's history of right foot pain since training started and a provisional finding of "[first degree] pes planus."  After examination, the Veteran was assessed with mild flat feet and provided arch supports.  A December 1983 service treatment record reflects the Veteran's history of bilateral foot pain even though he had been using inserts for his flat feet.  After examination, the Veteran was assessed with bilateral flatfoot.  June and September 1984 service treatment records reflect the Veteran's history of intermittent foot pain.  Examination revealed a mild pronation and hereditary genu valgus of the foot with a mild secondary plantar fasciitis, for which the Veteran was provided heel stabilizer orthotics.  Subsequent treatment records reflect no additional complaints pertaining to the feet, and August 1985, October 1987, July 1988, April 1992, September 1994, and August 2000 service examination records reflect normal clinical findings for the feet and negative histories as to "foot trouble."  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Board acknowledges that the Veteran contends that his flatfeet onset during service.  However, the evidence of record clearly indicates that the Veteran had flat feet prior to entering service in July 1983.  Consequently, the Veteran is not considered sound at entry with respect to his feet.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Post-service records indicate that the Veteran currently has mild flat feet.  See May 2006 VA examination record.  

After review of the evidence, the Board finds service connection is not warranted for aggravation of bilateral flatfoot.  Although the service medical records report the Veteran's complaints of foot pain due to his flat feet, the service medical records do not include any findings of an aggravation of the flat feet due to service (see August 1985, October 1987, July 1988, April 1992, September 1994 and August 2000 examinations), nor do any of the post-service medical records, and, based on the consistent findings of "mild" flat feet both during and after service, the Board finds the evidence does not suggest that the Veteran's flat feet were permanently aggravated by service.  The Board acknowledges the Veteran's contention that his current flat feet are related to service.  He has not provided any evidence in support of that contention, however, to include a symptomatic history explaining specifically how his flat feet permanently worsened during and after service (e.g. histories of bunions, increased pronation, total elimination of the arch), and, as a layperson, he is not otherwise competent to suggest a link between service and his flat feet.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

In short, the preponderance of the evidence of record is against a finding that the Veteran's pes planus, which was noted at entrance into service, underwent any increase in severity during service.  Hence, the analysis stops and the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for flat feet is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


